ORDER
PER CURLAM.
Homecomings Financial Network, Inc. (Homecoming) appeals the trial court’s order denying its motion to compel arbitration of the claims of John and Norma Erickson (Ericksons). Homecomings argues the trial court erred in denying its motion to compel arbitration because (1) the arbitration rider is properly governed by the Federal Arbitration Act (FAA), (2) the Ericksons knowingly and voluntarily entered into a valid agreement to arbitrate, and (3) as a third-party beneficiary of the arbitration rider, Homecomings is entitled to enforce the rider’s terms. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).